Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Crystal Weaver Brown appeals the magistrate judge’s order upholding the Commissioner’s denial of Brown’s application for supplemental security income on behalf of her minor son.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown v. Colvin, No. 5:15-cv-00320-KDW, 2016 WL 4425138 (D.S.C. Aug. 22, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would, not aid the decisional process.
AFFIRMED

 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. § 636(c) (2012).